DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “latch recesses or latch protrusions that are formed in or on an upper end portion of the first front-surface half wall and an upper end portion of the second front-surface half wall and latch protrusions or latch recesses that are formed on or in a front end portion of the upper surface wall are latched together at a front ridge portion at which the upper surface wall and the front surface wall are in contact with each other, and latch recesses or latch protrusions that are formed in or on an upper end portion of the first rear-surface half wall and an upper end portion of the second rear-surface half wall and latch protrusions or latch recesses that are formed on or in a rear end portion of the upper surface wall are latched together at a rear ridge portion at which the upper surface wall and the rear surface wall are in contact with each other, and wherein, in a lower end portion of the magnetic cover, hook portions for engagement are formed on a lower end portion of the first front-surface half wall and a lower end portion of the second front-surface half wall of the front surface wall in such a manner as to be contiguous to each other via the corresponding joint, and hook portions for engagement are formed on a lower end portion of the first rear-surface half wall and a lower end portion of the second rear-surface half wall of the rear surface wall in such a manner as to be contiguous to each other via the corresponding joint, and wherein the hook portions are folded and engaged into the coupling grooves formed in the coupling portion of the valve body such that the main valve unit and the electromagnetic operation unit are coupled to each other” in combination with the other limitations set forth in the independent claim; where it would not have been obvious to provide such a claimed arrangement without improper hindsight construction of the same;  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753